Citation Nr: 0731215	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  93-23 870	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative joint 
disease (DJD) of the left hip, to include left hip 
replacement.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the veteran's 
application to reopen a claim of service connection for a 
left hip disorder.  

This case has been before the Board and the United States 
Court of Appeals for Veterans Claims (Court) on numerous 
occasions.  During this time, the Board has reopened the 
claim and denied service connection on the merits.  In 
addition, the Court has vacated the Board's determinations on 
four occasions.  Most recently, in February 2006, the Board 
denied service connection for degenerative joint disease of 
the left hip, to include left hip replacement.  The veteran 
appealed that the Board's February 2006 decision to the 
Court, which in an April 2007 order, vacated the Board's 
decision and dismissed the appeal for lack of jurisdiction in 
light of the veteran's death.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
January 1955 to April 1977.

2.	On March 30, 2007, counsel for the veteran notified the 
Court that the appellant died in December 2006.


CONCLUSION OF LAW

The Board's February 2006 decision is vacated and the appeal 
is dismissed.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.1302 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal to the Court.  As a matter of law, appellants' claims 
do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 
1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 
330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  The Court noted in its April 2007 order that 
vacating the Board decision ensures that the Board decision 
and underlying RO decision(s) will have no preclusive effect 
in the adjudication of any future accrued-benefits claims 
derived from the veteran's entitlements.  Accordingly, the 
Court vacated the Board's February 2006 decision with respect 
to the matters appealed to the Court and dismissed the appeal 
for lack of jurisdiction.  This decision serves to implement 
the Court's order.  Accordingly, the Board's decision of 
February 2006 is vacated and the appeal to the Board is 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The Board's decision of February 2006 is vacated and the 
appeal is dismissed.



		
	                                                      S. S. 
Toth
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


